Citation Nr: 1452075	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for an acquired psychiatric disorder, not to include post-traumatic stress disorder (PTSD), and, if so, whether service connection may be granted.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant has active service in the United States Army from October 1979 to October 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Des Moines, Iowa.  In that rating action, the RO concluded that the appellant had not submitted new and material evidence sufficient to reopen his claims involving PTSD and an acquired psychiatric disorder (not to include PTSD).  

Following the perfection of his appeal, the appellant proffered testimony before the undersigned via a videoconference hearing in July 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  In connection with that hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of copies of two letters of commendation which were duplicative of records in the claims file.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. Sections 19.37, 20.1304 (2014).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing and prehearing conference, the undersigned noted that basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014) and that the Board can go forward on the claim based on the current record. 

After reviewing the appellant's claim, the Board, in August 2013, determined that additional development of the claim was necessary.  Hence, both issues then on appeal were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  Subsequent to that remand, the appellant underwent a VA psychiatric examination in which it was determined that the appellant was suffering from PTSD that was caused by or the result of is military service.  Those results were forwarded to the AMC, which, in turn, granted service connection for PTSD.  As this is a complete grant of benefits, this issue is no longer before the Board on appeal.  The remaining issue, that involving an acquired psychiatric disorder, not to include PTSD, remains on appeal and has been returned to the Board for review.  

Upon reviewing the development that has occurred since August 2013, the Board finds there has been substantial compliance with its remand instructions.  The record indicates that the appellant's claim was returned to the AMC so that additional medical records, service documents, and VA psychiatric examination could be obtained and included in the claims folder.  The record shows that the appellant's service records were obtained and a VA psychiatric examination was accomplished.  All records and reports were included in the claims folder.  With respect to the private medical records that the AMC was requested to obtain, the record shows that the appellant was asked to complete a medical release form which would have allowed the VA to request and obtain the private medical records.  Despite the AMC's request for assistance, the appellant did not complete the needed records and, as such, those records, dating from the early and mid-1990s, were not obtained and included in the file for review.  The duty to assist the appellant is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Gobber v. Derwinski, 2 Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 (1992).  Here, the appellant had a duty to complete and return the form.  He could not just wait passively for the AMC to process his claim - the appellant had an obligation to actively participate in the retrieving of any information/documents pertinent to the prosecution of his claim.  Accordingly, VA adjudication of the claim may go forward without these records.  As an aside, the Board would note that these records, completed in the 1990s, would not have a direct impact on the determination made by the Board as this point since the appellant has been found to not be currently suffering from an acquired psychiatric disorder.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's previous Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the veteran the right to compliance with the remand orders). 


FINDINGS OF FACTS

1.  In October 2006, the RO denied the appellant's claim for entitlement to service connection for an acquired psychiatric disorder, not to include PTSD.  The appellant did not request reconsideration nor did he timely appeal the RO's decision.  Thus, the October 2006 RO decision is final. 

2.  The evidence received since the RO's decision of October 2006 is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The October 2006 RO decision denying entitlement to service connection for an acquired psychiatric disorder, not to include PTSD, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has not been received, and the claim of entitlement to service connection for an acquired psychiatric disorder, not to include PTSD, has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As reported above, the appellant has been found to be now suffering from PTSD with anxiety that was caused by or the result of his military service.  The remaining issue involves whether the VA has received new and material evidence sufficient to reopen his claim for entitlement to service connection for an acquired psychiatric disorder, not to include PTSD.  

The Board initially notes that it has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1387, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant seeks to reopen his previously denied claim.  To support his claim, he has submitted written documents, along with treatment records, and he has offered testimony before the undersigned AVLJ.

A.  Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The appellant was provided with this notice in a letter and in the statement of the case issued over the course of this appeal.

The Board further observes that, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) service member's status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The appellant was provided with this notice information.

In the context of a claim to reopen, VCAA notice must include an explanation of:  1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Id. In the matter now before the Board, the Board notes that the appellant was issued Kent-compliant notice in the VCAA letter.

Nevertheless, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following:  (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Also, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered minimal documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and the VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review on the issue involving an acquired psychiatric disorder.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

B.  Laws, Regulations, and Discussion

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).

The Board acknowledges that the regulation regarding new and material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (38 C.F.R § 3.156(a) (2014)).  This amendment to 38 C.F.R. § 3.156(a) applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  Because the appellant's claim to reopen the previously denied claim was not received prior to that date, those regulatory provisions do apply.

As will be detailed below, the appellant's claim involving entitlement to service connection for an acquired psychiatric disorder has been previously denied.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2014).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In this case, while the appellant was on active duty, there is no evidence showing that he was treated for an acquired psychiatric disorder.  He did not seek treatment for psychiatric symptoms and manifestations until he was long-released from service.  In 2006, the appellant applied for VA compensation benefits.  At that time, he claimed that he had a psychiatric disorder that he maintained was due to his military service.  In conjunction with his claim for benefits, the appellant's VA medical treatment records were obtained.  He also underwent a VA medical examination in July 2006.  Upon completion of the examination, the examiner found that the appellant was suffering from symptoms and manifestations associated with an acquired psychiatric disorder.  However, the examiner noted that the appellant was not treated for such a condition while on active duty and that there was no evidence that etiologically linked the disorder with his military service.  

The results of that examination were forwarded to the RO which, in issuing a rating action in October 2006, echoed the findings of the medical examiner.  The appellant was notified of this action but he did not timely appeal to the Board for review of the RO's action.  The Board also notes that the appellant did not submit any additional information or documents or medical records within one year of the October 2006 rating action.  Thus, this action became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Moreover, new and material evidence was not received within one year of the rating decision's issuance.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2014).

Since the issuance of that RO rating action, the appellant has submitted written statements in support of his claim and he has offered testimony before the Board.  The record also contains a VA medical examination report from March 2014.  The Board notes that the examination report specifically indicated that the appellant was only suffering from one psychiatric disorder - that of PTSD with anxiety.  No other acquired psychiatric disorder was diagnosed.  Additionally, the appellant did not submit new evidence, evidence that had not been previously before the Board, that showed that the appellant was suffering from an acquired psychiatric disorder, not to include PTSD, that was etiologically linked to the appellant's military service or any incident therein.  

Again, the appellant has stated that he now has an acquired psychiatric disorder that he believes is the result of his military service.  He has not provided any supporting documents that would corroborate his assertions.  He has not submitted any current medical records or opinions that would contain a diagnosis of an acquired psychiatric disorder, not to include PTSD. In essence, the appellant merely repeated the assertions that he made when he originally applied for benefits.

The claims folder contains new evidence, in the sense that it was not previously before agency decision makers.  However, this same evidence does not suggest or insinuate that the appellant may now suffer from an acquired psychiatric disorder, not to include PTSD, that occurred while the appellant was on active duty or is the result of or caused by his military service or that now even exists.  Therefore, such evidence is not material under 38 C.F.R. § 3.156(a) (2014).

In summary, it is the conclusion of the Board that the evidence added to the record since the last final denial is not material, because it does not relate to a previously unestablished fact, i.e., the existence of a disability that might be classified as an acquired psychiatric disorder, not to include PTSD, necessary to substantiate the claim that is related to or caused by the appellant's military service.  As such, the Board concludes that the appellant has not submitted evidence that is new and material, and the denial of service connection remains final.  See generally Manio v. Derwinski, supra.


ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, not to include PTSD, and, as such, the appeal is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


